Title: To John Adams from Benjamin Franklin, 13 April 1782
From: Franklin, Benjamin
To: Adams, John



Passy april 13th. 1782
Sir

Inclosed with this I send to your Excellency the Pacquet of Correspondence between Mr Hartley and me which I promised in my last. You will see we have held nearly the same Language which gives me Pleasure.
While Mr Hartley was making Propositions to me, with the Approbation or Privity of Lord North, to treat separately from France, that Minister had an Emissary here, a Mr Forth, formerly a Secretary of Lord Stormonts, making Proposals to induce this Court to treat with us. I understand that several Sacrifices were offer’d to be made, and among the rest Canada to be given up to France. The Substance of the Answer appears in my last Letter to Mr Hartley. But there is a Sentence omitted in that Letter which I much liked, viz: “that whenever the two Crowns should come to treat, his most Christian Majesty would shew how much the Engagements he might enter into were to be rely’d on by his exact observance of those he already had with his present Allies.”
If you have received anything in consequence of your Answer by Digges, you will oblige me by communicating it. The Ministers here were much pleased with the Account given them of your Interview, by the Ambassador.

With great Respect, I am, Sir, Your most obedient & most humble Servant.
B Franklin


You will be so good as to return me the Papers when you have a good Opportunity.

